EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chase J. Brill (reg. #: 61378) on 22 April 2022.

The application has been amended as follows:

Claims
The following amendment is made to correct a typographical error:

In Reference to Claim 5
In line 2, the phrase “between a centerline of the inlet opening” is corrected to read –between [[a]]the centerline of the inlet opening–.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the apparatuses of claims 1, 9, and 19, the inclusion of:
“a curved bore extending transversely through a sidewall of the main body portion from the inlet opening to the outlet opening, wherein the bore is configured to receive a flow of exhaust gas” was not found.
The prior art of Kinoshita et al. (US 2015/0260687) teaches a water intrusion cover for a sensor probe, the water intrusion cover comprising cylindrical shoulder and main body portions, the main body portion including an exhaust gas chamber with an inlet opening and an outlet opening.  The prior art, however, does not fairly teach or suggest a curved bore extending transversely through the main body portion from the inlet opening to the outlet opening so as to convey exhaust gas as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746